DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2022 has been entered.
 
Response to Amendment
Applicant’s submission filed on 1/8/2022 has been entered.  Claims 1-15 remain pending in this application.  Applicant's amendments to the Claims have overcome the rejection under 35 U.S.C. § 112 regarding antecedent basis errors previously set forth in the Final Office Action mailed 9/17/2021 but have introduced new errors; see revised rejections under 35 U.S.C. § 112 below.

Response to Arguments
Applicant's arguments filed 1/8/2022 regarding the objection to the Abstract have been fully considered but they are not persuasive.  The amended Abstract is still too long at 171 words.

Applicant's arguments filed 1/8/2022 regarding the rejection(s) of claim(s) 8-11 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.  Applicant’s argument revolve around a claim limitation, “a management unit remotely connected to the home installation via a wide area network”, that was not actually added to claims 8-11.

.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is too long at 171 words.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

This rejection is best explained in light of amended claim 1.
a management unit prone to communicate with the at least one central control unit via at least one first communication protocol”.  This was done in order to overcome the previous rejection under 35 U.S.C. § 112 of 9/17/2021.  
Applicant has added the limitation “by a management unit remotely connected to the home installation via a wide area network” to claim 1, but did not add this same limitation to claims 5, 6, 8.  All claims make further reference to “the management unit”, but “the management unit” only makes sense within independent claim 1 and its descendants because only claim 1 defines said management unit.  Thus, claims 5-11 are indefinite due to omitting the limitation that is only found in claim 1.
Similarly, Applicant amended the first recitation of “the at least one first communication protocol” by removing “the”, but did not do so in claims 5, 6, 8, resulting in insufficient antecedent basis for “the at least one first communication protocol” in claims 5-11. 

Furthermore, claim 9 is rejected for adding “the” before “at least one node registered in a subscription list”; there is no previous recitation of “at least one node registered in a subscription list”, so there is now insufficient antecedent basis for “the at least one node registered in a subscription list” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coote (US 2019/0229985).

Regarding claim 8, Coote teaches a supervision method of a home automation installation comprising at least one home automation device [22a – Coote FIG. 2] and at least one central control unit [28 – Coote – FIG. 2], the method comprising the following steps: 
- reception, by the management unit (the platform backend 32… may comprise… a hub manager, a rules manager, etc. – Coote ¶0081), of a supervision message originating from the at least one central control unit to which the at least one home automation device is related, the supervision message comprising an information relating to a value of at least one state variable of the at least one home automation device according to the at least one first communication protocol (a canonical device (i.e. a virtual device defined by some software) is used to represent at least some of the functionality of the physical device in the system which has the behaviours defined by a particular canonical form.  The canonical device has a state or set of states, can accept commands and can emit events as it senses changes in its state.  The canonical device is preferably pre-defined in the system, and the monitoring/controlling of a physical device is performed via its associated canonical representation – Coote ¶0014); 

- determination, by the management unit, of a location identifier of the at least one home automation device according to the target second communication protocol based on at least one identification element contained in the supervision message or determinable upon reception of the supervision message whose content enables a unique identification of the at least one home automation device (whatever method is used, the networking abstraction module… identifies or recognizes that a new physical device exists in the environment… the new physical device sends a message back to the network abstraction module with some information (e.g. identifiers or ID numbers) to help identify the device – Coote ¶0101); 
- sending, by the management unit, at least one supervision message to the at least one node communicating according to the target second communication protocol, the supervision message comprising an information relating to the value of the at least one state variable of the at least one home automation device according to the target second communication protocol and in connection with the location identifier of the at least one home automation device according to the target second communication protocol (in the second scenario above, the user is alerted to the fact that the boiler is firing in an empty property – Coote ¶0116).



Regarding claim 10, Coote teaches further comprising a step of sending to the at least one central control unit to which the at least one home automation device is related a request for registration in a subscription list to an event relating to the at least one state variable of the at least one home automation device (once the driver is obtained, the first device abstraction module attempts to map the physical device to one of the at least one pre-defined canonical forms which have the same behaviours/functions as the physical device – Coote ¶0103).

Regarding claim 11, the method comprises the same limitations as the method disclosed in claim 10, so the same rejection rationale is applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-18 of allowed Application No. 16/073,274, published as US Patent Application Publication US 2019/0036721.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in three ways: (1) with regards to how a location identifier in the configuration message is recited, where the claims of the present Application 

Allowable Subject Matter
Claims 1-4, 12-15 would be allowable if the nonstatutory double patenting rejection is overcome.

Claims 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action by adding the “missing” claim amendments seen in claim 1.

Claims 1-4, 12-15 are considered to comprise allowable subject matter since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “reception by a management unit remotely connected to the home installation via a wide area network, of at least one configuration message from the at least one central control unit, the at least one 
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  Examiner conducted a further search of the prior art, but found no new relevant references.



Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Examiner contacted Applicant multiple times during the week of January 24-28, 2022 over the phone (voicemail and conversation with Applicant’s administrative assistant) with proposed amendments and Terminal Disclaimer to place the present application in condition for allowance, but never received a satisfactory response from Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441